Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 10, 2006                                                                                          Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  129341(34)                                                                                          Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  IN RE PETITION BY TREASURER OF                                                                      Stephen J. Markman,
  WAYNE COUNTY FOR FORECLOSURE                                                                                       Justices
  _________________________________________
  WAYNE COUNTY TREASURER,

          Petitioner,

  and 

  MATTHEW TATARIAN and MICHAEL KELLY,
          Intervening Parties-Appellants,
                                                                             SC: 129341
  v                                                                          CoA: 261074
                                                                             Wayne CC: 02-220192-PZ
  PERFECTING CHURCH,
             Respondent-Appellee.
  __________________________________________


                 On order of the Chief Justice, the motion by the Michigan Association of
  County Treasurers for leave to file a brief amicus curiae in this case is GRANTED. The
  request for leave to participate in oral argument is DENIED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 10, 2006                        _________________________________________
                                                                              Clerk